DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, first opposing outermost sidewall and second opposing outermost sidewalls recited in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities:  “the abrasive structure comprises apexes” is improper because apexes have already been defined in claim 8. Examiner recommends changing this to –the abrasive structure comprises the apexes– for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 9, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites first opposing outermost sidewall and second opposing outermost sidewalls. It is unclear to examiner what structure these outermost sidewalls are a part of. Are the sidewalls a part of the retainer ring? For the sake of compact prosecution and for the use this office action, examiner interprets the outermost sidewalls to be two different sections of the retainer ring with separate sidewalls.
Claim 3 recites the limitation "the sidewalls of the retainer ring”. There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 9 recite the limitation “a second direction perpendicular to the second direction”. Examiner believes this to be a typo. For the sake of compact prosecution and for the use this office action, examiner interprets this limitation to read –a second direction perpendicular to the first direction–.
Claim 24 recites “a lower surface” and “a planar lower surface”. It is unclear to examiner if these are two distinct elements or not. For the sake of compact prosecution and for the use this office action, examiner interprets these two surfaces to be the same surface.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 21, 24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US20120058709), hereinafter Fukushima, in view of Lee et al. (US20140154956), hereinafter Lee.
Regarding claim 1, Fukushima discloses a polishing system, comprising: a carrier head (Fig. 2 element 1, 0090) configured to enclose a wafer (Fig. 2 element W), the carrier head comprising a retainer ring (Fig. 2 element 3) configured to laterally surround the wafer (Fig. 2) and a membrane support (Fig. 2 elements 4a) surrounded by the retainer ring (Fig. 2) and defining one or more ports (Fig. 2 elements 11, 12, 13, and 14), wherein one or more chambers (Fig. 2 elements 5, 6, 7, and 8) coupled to the one or more ports (Fig. 2) are defined by the membrane support and a flexible membrane (Fig. 2 element 4) having a lower surface configured to contact the wafer (see annotated Fig. 2, the lower surface is shown in contact with the wafer (W)). 
Fukushima fails to disclose an abrasive structure that partially covers a lower surface of the retainer ring. Lee is also concerned with a retainer ring including an abrasive structure and teaches an abrasive structure (Fig. 3 elements 110 and the planar surface between) that partially covers a lower surface of the retainer ring (Fig. 3). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the retainer ring of Fukushima to include an abrasive structure as taught by Lee because Lee teaches that the abrasive structure allows for the retaining ring to function as a pad conditioner. 
Regarding claim 6, Fukushima, as modified, discloses the limitations of claim 1, as above, and further discloses the abrasive structure comprises protrusions arranged at a constant pitch along a first direction and along a second direction perpendicular to the second direction (Lee, See annotated Fig. 5a below, 0058; there is only one specified pitch of the protrusions (110) and Fig. 5a showing the protrusions extending in two directions implies that the pitch is the same in both directions).

    PNG
    media_image1.png
    184
    393
    media_image1.png
    Greyscale

Regarding claim 21, Fukushima, as modified, discloses the limitations of claim 1, as above, and further discloses the one or more chambers comprise different sized chambers (Fukushima, Fig. 2, at least chamber (5) is a different size from the other chambers (6,7, and 8).
Regarding claim 24, Fukushima discloses a polishing system, comprising: a carrier head (Fig. 2 element 1, 0090) configured to enclose a wafer (Fig. 2 element W), the carrier head comprising: a retainer ring (Fig. 2 element 3) configured to surround the wafer (Fig. 2).
Fukushima fails to disclose an abrasive structure configured to contact an upper surface of a polishing pad; and wherein the abrasive structure comprises a lower surface having plurality of protrusions, the plurality of protrusions extending outward from a planar lower surface that is disposed between neighboring protrusions of the plurality of protrusions. Lee is also concerned with a polishing system and teaches an abrasive structure (Fig. 3 elements 110 and the planar surface between elements 110) configured to contact an upper surface of a polishing pad (Abstract); and wherein the abrasive structure comprises a lower surface (surface shown in Fig. 3) having plurality of protrusions (Fig. 3 elements 110), the plurality of protrusions extending outward from a planar lower surface that is disposed between neighboring protrusions of the plurality of protrusions (Fig. 5a shows protrusions disposed between neighboring protrusions of the plurality of protrusions). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the retainer ring of Fukushima to include an abrasive structure as taught by Lee because Lee teaches that the abrasive structure allows for the retaining ring to function as a pad conditioner.
Regarding claim 28, Fukushima, as modified, discloses the limitations of claim 24, as described above, and further discloses a housing (Fukushima, Fig. 3 elements 2 and 33) coupled to the retainer ring (Fukushima, Fig. 3, 0096), the housing extending from over the retainer ring to along outer sides of the retainer ring facing away from the wafer (Fukushima, Fig. 3 shows the housing (2 and 33) extending to along the outer sides of the retainer ring (3)).
Regarding claim 29, Fukushima, as modified, discloses the limitations of claim 28, as described above, and further discloses one or more cushion members (Fukushima, Fig. 3 element 32, 0105) arranged between the housing and the retainer ring (Fukushima, Fig. 3).
Regarding claim 30, Fukushima, as modified, discloses the limitations of claim 24, as described above, and further discloses the retainer ring comprises a horizontally extending surface that is laterally disposed between an outermost one of the plurality of protrusions and an outermost sidewall of the retainer ring (Fukushima, see annotated Fig. 5a’ below).

    PNG
    media_image2.png
    217
    410
    media_image2.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US20120058709), hereinafter Fukushima, in view of Lee et al. (US20140154956), hereinafter Lee, and in further view of Kobayashi et al (US6398906), hereinafter Kobayashi.
Regarding claim 2, Fukushima, as modified, discloses the limitations of claim 1, as described above, but fails to disclose the retainer ring comprises a topmost surface having a first width between first opposing outermost sidewalls and a bottommost surface having a second width between second opposing outermost sidewalls, the second width is greater than the first width. Kobayashi is also concerned with a polishing system and teaches the retainer ring comprises a topmost surface having a first width between first opposing outermost sidewalls and a bottommost surface having a second width between second opposing outermost sidewalls, the second width is greater than the first width (see annotated Fig. 3 below). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the retainer ring of Fukushima to have a larger surface area on the bottom as taught by Kobayashi to increase contact with the pad thereby improving conditioning. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US20120058709), hereinafter Fukushima, in view of Lee et al. (US20140154956), hereinafter Lee, and in further view of Kajiwara et al (US6168684), hereinafter Kajiwara.
Regarding claim 3, Fukushima, as modified, discloses the limitations of claim 1, as described above, but fails to disclose a housing (Fig. 10 elements 308 and 310) surrounding the retainer ring (Fig. 10 element 321), wherein a horizontal plane that is parallel to an upper surface of the wafer extends through sidewalls of the housing, the sidewalls of the retainer ring, and the one or more chambers. Kajiwara is also concerned with a polishing system and teaches a housing surrounding the retainer ring, wherein a horizontal plane that is parallel to an upper surface of the wafer extends through sidewalls of the housing, the sidewalls of the retainer ring, and the one or more chambers (see annotated Fig. 10 below, also 24:5-10 defines the chamber). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the polishing system of Fukushima, as modified, to extend the housing vertically down far enough to allow a horizontal plane to extend through the housing, retainer ring, and chamber as taught by Kajiwara to mitigate the risk of the retainer ring being struck and damaged from the horizontal direction.

    PNG
    media_image3.png
    498
    971
    media_image3.png
    Greyscale

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US20120058709), hereinafter Fukushima, in view of Lee et al. (US20140154956), hereinafter Lee, and in further view of Mitsuhashi et al (US6168684), hereinafter Mitsuhashi.
Regarding claim 4, Fukushima, as modified, discloses the limitations of claim 1, as described above, and further discloses the retainer ring comprises sidewalls (Lee, Fig. 3 elements 130 and 140) defining grooves (Lee, Fig. 3 elements 120) having a substantially constant width (Lee, Fig. 3, 0058); the grooves arranged along the lower surface of the retainer ring (Lee, Fig. 2, 0010). 
Fukushima, as modified, fails to disclose the grooves extending radially outward from a point at a center of the retainer ring; and wherein the grooves extend in a direction that is normal to an interior surface of the retainer ring facing the center of the retainer ring and an exterior surface of the retainer ring facing away from the center. Mitsuhashi is also concerned with a polishing system and teaches the grooves (Fig. 2 element 10) extending radially outward from a point at a center of the retainer ring (Fig. 2; 4:49-51); and wherein the grooves extend in a direction that is normal to an interior surface of the retainer ring facing the center of the retainer ring and an exterior surface of the retainer ring facing away from the center (Fig. 2; 4:49-51). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the retainer ring of Fukushima, as modified, to have grooves extending radially outward form a point at a center of the retainer ring while also extending normal to an interior and exterior surface of the retainer ring because Mitsuhashi teaches this configuration allows for the inflow of abrasives onto the polishing surface.
Regarding claim 5, Fukushima, as modified, discloses the limitations of claim 4, as described above, and further discloses the abrasive structure is arranged along the lower surface outside of the grooves (Lee, Fig. 3, 0058).
Claims 8-9, 11, 22-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US20120058709), hereinafter Fukushima, in view of Lee et al. (US20140154956), hereinafter Lee, and in further view of Song et al (US20130225052), hereinafter Song.
Regarding claim 8, Fukushima discloses a polishing system, comprising: a polishing pad (Fig. 2 element 101); a carrier head (Fig. 2 element 1, 0090) configured to enclose a wafer (Fig. 2 element W), the carrier head comprising: a retainer ring (Fig. 2 element 3) configured to surround the wafer (Fig. 2).
Fukushima fails to disclose an abrasive structure configured to contact an upper surface of the polishing pad; and wherein the abrasive structure comprises a lower surface having apexes and valleys covered by a conformal film. Lee is also concerned with a retainer ring including an abrasive structure and teaches an abrasive structure (Fig. 3 elements 110 and the planar surface between) configured to contact an upper surface of the polishing pad (Abstract); and wherein the abrasive structure comprises a lower surface having apexes (Fig. 3 elements 110) and valleys (see annotated Fig. 5a’’ below). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the polishing system of Fukushima to include an abrasive structure as taught by Lee because Lee teaches that the abrasive structure allows for the retaining ring to function as a pad conditioner.

    PNG
    media_image4.png
    185
    336
    media_image4.png
    Greyscale

Fukushima and Lee are both silent on the lower surface being covered by a conformal film. Song is also concerned with an abrasive structure for CMP pad conditioning and teaches a lower surface being covered by a conformal film (Fig. 1 element 20, 0040). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the abrasive structure of Fukushima, as modified by Lee, to cover a lower surface having apexes and valleys with a conformal film because Song teaches that thin films (such as diamond thin films) are known in the art to enhance a material due to the high strength of the film.
Regarding claim 9, Fukushima, as modified, discloses the limitations of claim 8, as described above, and further discloses the abrasive structure comprises apexes arranged at a constant pitch along a first direction and along a second direction perpendicular to the second direction (Lee, see annotated Fig. 5a above, 0058; there is only one specified pitch of the apexes (110) and Fig. 5a showing the apexes extending in two directions implies that the pitch is the same in both directions).
Regarding claim 11, Fukushima, as modified, discloses the limitations of claim 8, as described above, and further discloses the conformal film comprises diamond, a metal oxide, or a metal nitride (Song, 0040, the conformal film comprises diamond).
Regarding claim 22, Fukushima, as modified, discloses the limitations of claim 8, as described above, and further discloses the conformal film has a substantially uniform thickness between outermost sidewalls of the conformal film (Song, Fig. 1, 0044).
Regarding claim 23, Fukushima, as modified, discloses the limitations of claim 8, as described above, but fails to disclose the apexes are arranged to have a pitch that is in a range of between 60 µm and 1000 µm. However, examiner considers this to be routine optimization. Applicant has not provided any criticality to this range and examiner finds that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the abrasive structure to suit a particular application based on basic engineering principles and intended use, including the configurations which correspond to the claimed pitch range of apexes to balance abrasive capabilities and cost of manufacturing.
Regarding claim 25, Fukushima, as modified, discloses the limitations of claim 24, as described above, but fails to disclose the plurality of protrusions respectively comprise sidewalls that are separated from the planar lower surface by an obtuse angle as measured outside of the plurality of protrusions. Song is also concerned with an abrasive structure for CMP pad conditioning and teaches the plurality of protrusions respectively comprise sidewalls that are separated from the planar lower surface by an obtuse angle as measured outside of the plurality of protrusions (see annotated Fig. 1 below, 0014; the tangent line of the upper end is parallel to the lower planar lower surface of Lee and the 100 degrees or more is an obtuse angle). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the abrasive structure of Fukushima, as modified, to have the sidewalls be separated from the planar lower surface by an obtuse angle to optimize the strength and durability of the protrusions.

    PNG
    media_image5.png
    454
    762
    media_image5.png
    Greyscale

Regarding claim 26, Fukushima, as modified, discloses the limitations of claim 24, as described above, and further discloses the retainer ring comprises: a body (Fig. 2 element 3).
Fukushima, as modified, fails to disclose the retainer ring comprises: a conformal film arranged along a lower surface of the body and continuously extending along the planar lower surface and the plurality of protrusions. Song is also concerned with an abrasive structure for CMP pad conditioning and teaches a conformal film (Fig. 1 element 20, 0040) arranged along a lower surface of the body (see annotated Fig. 1 above where element 10 corresponds to the body) and continuously extending along the planar lower surface and the plurality of protrusions (Fig. 1, 0044; covering all of the protrusions along with Fig. 1 implies that the film continuously extends along the entire lower surface, which when applied to Lee is a planar lower surface). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the abrasive structure of Fukushima, as modified by Lee, to cover the entirety of a lower surface and plurality of protrusions with a conformal film because Song teaches that thin films (such as diamond thin films) are known in the art to enhance a material due to the high strength of the film.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US20120058709), hereinafter Fukushima, in view of Lee et al. (US20140154956), hereinafter Lee, and in further view of a second embodiment of Lee et al. (US20140154956), hereinafter second embodiment of Lee.
Regarding claim 10, Fukushima, as modified, discloses the limitations of claim 8, as described above, but fails to disclose the abrasive structure comprises a plurality of pyramidal shaped protrusions defining the apexes. Second embodiment of Lee teaches the abrasive structure comprises a plurality of pyramidal shaped protrusions defining the apexes (Fig. 5c, 0060). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the abrasive structure of Fukushima, as modified, to make the plurality of protrusions defining the apexes to be pyramidal shaped as taught by second embodiment of Lee based on the desired magnitude of abrasion imparted by the retaining ring onto the polishing pad.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US20120058709), hereinafter Fukushima, in view of Lee et al. (US20140154956), hereinafter Lee, and in further view of Venigalla et al. (US2007004918), hereinafter Venigalla.
Regarding claim 27, Fukushima, as modified, discloses the limitations of claim 24, as described above, but fails to disclose the plurality of protrusions respectively have a height that is in a range of between 15 µm and 300 µm.  Venigalla is also concerned with and abrasive structure on a retainer ring and teaches the plurality of protrusions respectively have a height that is in a range of between 15 µm and 300 µm (0022). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the abrasive structure of Fukushima, as modified, to make the plurality of protrusions have a height that is in a range of between 15 µm and 300 µm as taught by Venigalla because Venigalla teaches that this range allows for activating the pad without eroding and/or damaging the pad.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723